Citation Nr: 0730659	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
January 1967 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which found that new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder but denied the claim on a de novo basis.   

Historically, the veteran was notified by letter of June 18, 
2002, of a June 14, 2002, rating decision which denied 
service connection for a back disorder (noting that the 
service medical records were negative for back disability and 
that the veteran had failed to appear for a scheduled VA 
examination), and in pertinent part also denied reopening of 
a previously denied claim for service connection for a left 
knee disorder, denied an increased rating for a history of a 
lateral meniscus tear, status post partial lateral 
meniscectomy and anterior cruciate ligament repair of the 
right knee, rated 20 percent disabling (the veteran is also 
assigned a separate 10 percent rating for post operative 
residuals of a torn right lateral meniscus), and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  The veteran filed a notice of disagreement (NOD) to 
the denials of an increased rating and a TDIU rating but in 
November 2002 he withdrew the appeal of the claim for a TDIU 
rating.  

In May 2003 the veteran's then attorney filed an NOD to the 
denial of service connection for a back disorder and a 
statement of the case (SOC) on that matter was issued in 
September 2003; however, a substantive appeal was never 
filed.  Absent an NOD, an SOC and a substantive appeal, the 
appeal was not perfected and the June 2002 rating decision 
became final.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

A January 16, 2004, RO letter to the veteran stated that he 
had expressed disagreement with the June 2002 RO denial of 
service connection for a back disorder.  He was then informed 
of the various duties and responsibilities under the Veterans 
Claim Assistance Act of 2000 (VCAA), including what was 
needed to substantiate a claim for service connection.  As 
noted, however, the June 2002 RO denial of service connection 
for a back disorder became final.  

Thereafter, the veteran was notified by RO letter of May 4, 
2004, that a decision had been made on "January 4, 2002," 
denying service connection for a back disorder and a copy of 
that decision was purportedly attached to the letter.  A 
review of the claim files, however, reveals no rating 
decision of January 4, 2002.  Rather, a March 22, 2004, 
rating decision stated that as "the consequence of a 01-04-
04 review [the veteran was] issued a letter relative to [his] 
back condition [and he was] scheduled for an examination [of 
his] back."  After a review of the evidence, the RO found 
that "[t]hough not specifically requested by you or your 
representative your claim to establish service connection for 
a back condition is considered reopened."  The RO then 
denied service connection for a back disorder on a de novo 
basis, stating that a VA examiner noted that he had two post-
service work-related back injuries for which he had sought 
workers' compensation and found that not only was his back 
pain was more likely than not due to multiple post-service 
injuries but that there was no evidence that the service-
connected right knee disorder had aggravated the back 
disorder.  

In May 2004 the veteran's then attorney stated that he 
believed that the appeal had been perfected as to the claim 
for service connection for a back disorder, further stating 
that the May 2003 NOD constituted a substantive appeal.  
Because, however, an NOD cannot also constitute a substantive 
appeal (because the latter can only be filed after an SOC is 
issued and the SOC is not issued until after an NOD is 
received) this matter has not been pursued at the RO level 
and, accordingly, will not be addressed herein.  

In a separate letter of May 2004 the veteran's then attorney 
filed an NOD to the March 2004 denial of service connection 
for a back disorder.  

By letter of May 26, 2004, the RO informed the veteran of the 
various duties and responsibilities under the VCAA, including 
what was needed to substantiate a claim for service 
connection.

In July 2004 the veteran applied for a clothing allowance but 
this matter has not been addressed by the RO.  

A March 2005 Board decision denied a rating in excess of 20 
percent for service-connected lateral meniscus tear, status 
post partial lateral meniscectomy of the right knee.  It was 
further noted that at the May 2004 Board hearing the veteran 
raised issues of service connection for a back condition and 
a left knee disorder.  It was noted that reopening of a claim 
for service connection for a back disorder was denied in 
March 2004 because new and material evidence had not been 
submitted but he had not filed an NOD (nor had he filed an 
NOD to the June 2002 denial of service connection for a left 
knee disorder).  The Board, however, now observes that the 
March 2004 rating decision did reopened the claim for service 
connection for a back disorder but denied service connection 
on a de novo basis.  

The veteran's attorney had filed an NOD in May 2004 to the 
March 2004 rating.  An SOC was issued in April 2005 and the 
appeal was perfected by filing VA Form 9 in June 2005.  

In March 2007 the veteran withdrew his request for a hearing 
before the Board.  

The matters of entitlement to a clothing allowance and 
reopening of a claim for service connection for a left knee 
disorder are referred to the RO for appropriate 
consideration.  



FINDINGS OF FACT

1.  In a rating decision, dated in June 2002, the RO denied 
service connection for a back disorder; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal of the 
adverse determination by filing a substantive appeal after 
the RO furnished him a statement of the case in September 
2003. 

2.  The additional evidence presented since the rating 
decision of June 2002 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a back disorder. 

3.  Upon de novo consideration, the veteran's current back 
disorder is unrelated to his military service, including any 
vehicular accidents during service; lumbosacral arthritis 
first manifested decades after service; and the current back 
disorder is not caused or aggravated by his service-connected 
right knee disability.  



CONCLUSION OF LAW

1.  The rating decision, dated in June 2002 by the RO, 
denying service connection for a back disorder, became final.  
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2007).  

2.  The additional evidence presented since the rating 
decision of June 2002 by the RO, denying service connection 
for a back disorder, is new and material, and the claim of 
service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 

3.  A back disorder was not incurred in or aggravated by 
active service, nor did arthritis of the spine manifest to a 
compensable degree within one year after service discharge nor 
is it proximately due to or aggravated by his service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A timing defect, however, may be cured by compliance with 
proper remedial measures which are the issuance of a 
compliant VCAA notice followed by readjudication (by either a 
rating decision or a Statement of the Case (SOC) or 
Supplemental SOC (SSOC)), thereby providing a claimant a 
meaningful opportunity to participate in the claim 
processing.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 
(2006), aff'd Hartman v. Nicholson, --- F.3d ----, 2007 WL 
1016989 (C.A. Fed. 2007); and Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004)).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in January 
2004, prior to the March 2004 rating decision which is 
appealed.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

The veteran was again provided this information in RO letters 
of May 2004, October 2005, and June 2006.  

The record does not reflect that the veteran was specifically 
notified of what evidence was needed to reopen the claim 
because the RO proceeded to reopen the claim and adjudicate 
the claim on a de novo basis.  Inasmuch as the Board also 
finds that new and material evidence has been presented to 
reopen the claim, as has the RO, there is no prejudice to the 
veteran in failing to comply with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, the 
Board finds that the veteran has been notified of the 
elements required for a grant of service connection (after 
reopening) on a de novo basis as set forth in the April 2005 
SOC and that the claim was subsequently readjudicated in the 
SSOCs of December 2006, March 2007, and June 2007.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

An SOC that complies with due process and notification 
requirements constitutes a readjudication decision and there 
is no statutory or regulatory prohibition on the use of an 
SSOC to announce a decision after the readjudication of a 
claim.  Moreover, even if an SSOC stated that it is not a 
decision on the appeal, it contains changes or additions to 
the original SOC or prior SSOC and advises that additional 
evidence or information can be submitted or the matter would 
be returned to the Board and states the reasoning for 
continued denial of a benefit.  So, taken in context, an SSOC 
cover letter is not a description of the SSOC as a 
"nonadjudicative" decision but simply notice that the SSOC 
is not the final decision on an appeal.  

In this case, any procedural defect was cured because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did over an extended course of time, and to address the 
issue at a hearing, which he eventually declined, after 
having previously testified concerning that matter in an 
unrelated appeal proceeding.  As the timing error did not 
affect the essential fairness of the adjudication of the 
claim, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of April 2006, after the rating action 
which is appealed.  Because, however, the claim for service 
connection is denied on the merits, there is no possibility 
that downstream rating or effective date issues will be 
raised.  So, there is also no prejudice to the veteran in 
this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); Pelegrini (38 C.F.R. § 3.159 notice); 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the five elements of a service connection claim), 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing but in March 2007 he withdrew his request 
for a hearing.  

The RO has made extensive efforts to obtain service records 
and other records which are contemporaneous with the 
veteran's military service but all such efforts have been 
unsuccessful.  Indeed, in a January 18, 2007, Memorandum the 
RO made a formal finding as to the unavailability of clinical 
records from the Fitzsimmons Army Hospital.  Similarly, in 
March 2007 the RO sent the veteran a letter explaining a 
formal finding that month that traffic accident reports and 
Line of Duty determinations related to his alleged motor 
vehicle accidents in 1977 and 1978 (in which he allegedly 
injured his back) could not be obtained.  The accident 
reports (if they existed) had been destroyed and the Line of 
Duty determinations (if they existed) were not of record.  

On the other hand, private clinical records have been 
obtained from Dr. Carpenter, Dr. Day, Dr. Campbell, and Dr. 
Vallin.  The RO notified the veteran by letter in October 
2002 that the addresses for Drs. Kremer and Admunson were no 
longer accurate and he was requested to provide up-dated 
addresses or obtain and submit those records.  The veteran 
did not respond to this.  

In November 2002 the RO provided the veteran with copies of 
his medical records from 1989 to 1994.  

A VA medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  In this case, the RO obtained VA 
examinations in February 2004 and February 2007 as part of 
the necessary medical inquiry in an effort to substantiate 
the claim for service connection for a back disorder.  

The veteran did not respond to an RO letter in May 2007 
requesting information concerning workers' compensation 
claims related to his back disability.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2007).   

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In other words, service connection requires that there be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

Additionally, service connection will be granted on a 
secondary basis for disability that is proximately due to or 
the result of an already service-connected condition or for 
aggravation of a non-service-connected condition that is 
proximately due to or the result of an already service-
connected disability but, however, compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  38 C.F.R. § 3.310(a) and (b) (2007).  

Claim to Reopen 

The RO originally denied the claim of service connection for 
a back disorder in a June 2002 rating decision because the 
service medical records were negative for a back disorder and 
the veteran failed to attend a scheduled VA examination.  
After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he appealed the 
rating decision by filing an NOD in May 2003 but after an SOC 
was issued in September 2003 he did not perfect the appeal by 
filing a substantive appeal.  

By operation of law, the June 2002 rating decision, denying 
the original claim for service connection for a back 
disorder, became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).

Evidence Previously Considered

The service medical records of the veteran's active duty are 
negative for disability of his back, including the November 
1978 examination for service discharge, except that in a 
medical history questionnaire in conjunction with the service 
discharge examination the veteran reported having or having 
had recurrent back pain and it was noted that he had 
infrequent lumbar back strain with non-radiating pain and no 
sequelae.  

Service medical records from the veteran's subsequent service 
in the reserves show that the examination for entrance into 
the reserves in December 1984 was negative but in an adjunct 
medical history questionnaire he reported having or having 
had recurrent back pain related to heavy lifting.  Service 
records in 1992 indicate that he had used a "back" support 
for a knee brace.  

Records of Dr. Carpenter from 1992 to 1995 reflect treatment 
only for right knee disability and show that the veteran had 
a right knee arthrotomy with partial lateral meniscectomy and 
resection of the medial synovial plica in September 1993.  

No back disability was noted on VA general medical 
examination in December 1992.  

In a report of a February 1993 evaluation by Dr. Burton of 
the veteran's right knee it was noted that the veteran had 
pain on thoracolumbar flexion and he reported that he had had 
the onset of this pain after seeing Dr. Carpenter, and the 
veteran did not think it was related to his right knee 
injury.  In a report of a May 1995 evaluation by Dr. Burton 
of the veteran's right knee it was noted that the veteran had 
no complaints on lumbar motion.  

VA outpatient treatment record of 1999 and 2000 reflect that 
the veteran aggravated his right knee disability in a July 
1999 vehicular accident.  

Dr. Carpenter performed a right anterior cruciate ligament 
reconstruction and partial lateral meniscectomy in August 
2000 and excision of right knee scar tissue in August 2001.  

VA outpatient treatment records and treatment records of Dr. 
Carpenter of 2001 reflect treatment for right knee disability 
but not the veteran's back.  

The veteran declined to attend a VA examination to evaluate 
his back.  

New and Material Evidence

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The RO has determined that the current application to reopen 
the claim of service connection for a back disorder came 
about as a result of an RO review in January 2004.  

Additional Evidence

The evidence received after the June 2002 rating decision, 
includes a copy of a personal check attached to his NOD from 
the veteran to another person, dated in February 1978.  The 
veteran states that this is a person whom he rear-ended in a 
vehicular accident.  Also attached was a statement indicating 
that he was involved in vehicular accidents during service in 
June and September 1978, that he had been treated at 
Fitzsimmons Army Hospital for a back injury in 1976, and that 
he had filed workers' compensation claims for two post-
service back injuries.  

VA outpatient treatment records show that the veteran 
complained of low back pain in December 1997 but did not 
relate having had any specific injury.  He had had the pain 
in the past but it had now been present for six weeks.  

In a September 2002 authorization form for the records of Dr. 
Kremer the veteran reported that he had injured his back 
unloading turkeys while working and he provided the workers' 
compensation claim number.  

VA outpatient treatment records in 2002 show that the veteran 
had additional right knee surgery in November 2002.  

VA outpatient treatment records show that in April 2003 the 
veteran reported having had back pain since the early 1980s.  
He believed that the pain, from his shoulder blades to his 
tailbone, occurred as a result of being in three vehicular 
accidents during service.  In 1989 he "tweaked" his back 
unloading turkeys for a grocery company.  

On VA examination in February 2004 the veteran's claim file 
was reviewed in its entirety.  There was no evidence, beyond 
the in-service notation in 1978 of infrequent lumbar strain, 
of any injury or treatment of the veteran's low back during 
service.  The veteran did not allege that his back disability 
was due to any single back injury.  Lumbosacral X-rays 
revealed disc space narrowing at L4-5, and minimal 
degenerative joint disease spurring, a swell as a tiny 
avulsion fracture fragment off the anterosuperior edge of L5, 
with a chronic appearance.  The examiner opined that a 
diagnosis of degenerative joint disease was likely.  It was 
more likely than his pain was due to multiple injuries during 
his working career after service and there was no evidence to 
support the claim that his right knee disorder aggravated his 
low back disability.  

The veteran testified about his alleged in-service incurrence 
of a back disorder at the prior videoconference in May 2004, 
in conjunction with his prior appeal.  He stated that he had 
started noticing back problems soon after he got out of the 
Army but he could not recall what first brought on the 
problem.  During service he had lifted heavy kitchen 
equipment and had been in three vehicular accidents.  The 
first was in March 1977 when he rear-ended another vehicle, 
totaling that vehicle.  The second was in April 1978 and the 
third was in September 1978 occurred when his vehicle was 
rear-ended.  He had not had any medical treatment as a result 
of those accidents but had had low back pain after the last 
accident, which had been the most severe of the accidents.  
He had also injured his low back during service while lifting 
a heavy object in a mess hall in 1976.  

Subsequent VA and private clinical records show treatment for 
low back and, primarily, right knee disabilities.  

In a report of a May 2006 evaluation by Dr. Day it was noted 
that the veteran believed that his back problems were due to 
a work-related injury in a head-on collision in 1999 because 
he had seen lumbar spine X-rays from 1997 which were compared 
to more recent lumbar X-rays and demonstrated significant 
degenerative changes but he had had difficulty obtaining 
workers' compensation.  After an examination, Dr. Day stated 
that he could not attribute interval changes of X-rays from 
December 1997 to February 2005 directly to the motor vehicle 
accident because he could not differentiate these changes 
from natural progression of spondylosis.  

On VA examination in October 2006, after reporting the 
veteran's history and performing a physical examination, the 
diagnosis was degenerative disc disease of the low back.  It 
was commented that there was no verifiable evidence that he 
injured his back during service.  It was more likely that his 
pain was due to multiple injuries suffered during his working 
career. 

In a February 2007 addendum it was reported that as to the 
one time in-service entry of only infrequent lumbar back 
strain, a strain is a nonspecific term with no pathological 
confirmation and it was observed that the in-service notation 
in 1978 had went on to state that there were no sequelae.  
Also, despite any in-service vehicular accidents there was no 
evidence of in-service treatment and his current low back 
disorder was neither due to, caused by or aggravated by any 
event that occurred in-service, to include a vehicular 
accident.  Based on a thorough file review, the absence of 
documentation in the service medical records of a low back 
disability, the lack of intercurrent complaints of a low back 
disorder for 15 years, two or three other back injuries 
including a 1999 vehicular accident, as reported workers' 
compensation injuries, it was opined that the current low 
back pain was not due to, caused by or aggravated by any 
event that may have occurred from 1976 to 1978, nor was the 
low back pain due to, caused by or aggravated by the right 
knee disorder.  

In January 2007 Dr. Campbell reported that following a July 
1999 vehicular accident in which the veteran reinjured his 
right knee, he had had persistent back pain.  The veteran 
reported that there was some question whether his back injury 
was covered under workers' compensation.  

In an April 2007 report of a low back evaluation by Dr. 
Vallin to determine the causal relationship between the 
veteran's back pain and a July 1999 vehicular accident there 
did not appear to be any documentation of any specific low 
back injury at the time of the accident.  Dr. Day's May 2006 
report was reviewed.  It was reported that the veteran stated 
that he had had chronic low back pain dating back to the mid 
to late 1970s while in military service.  He had not had 
specific treatment following three in-service vehicular 
accidents but reported having had back pain.  He had a work-
related injury his back in 1989 and a Workman's compensation 
claim for it had been settled.  He had begun chiropractic 
care in the 1990s.  After a physical examination the 
impressions included (1) chronic mechanical back pain (circa 
1970s) secondary to multiple motor vehicle accidents, (2) 
exacerbation of chronic mechanical low back pain secondary to 
industrial injury (circa 1989), (3) chronic mechanical low 
back pain without radiculopathy, (4) lumbar degenerative disc 
disease with spondylosis of L4-5, L5-S1 and to a lesser 
extent L3-4, and (5) lumbar facet degenerative joint disease.  

It was reported that the veteran had a significant history of 
low back pain dating back to the 1970s when he described 
being in multiple motor vehicle accidents during service.  
Dr. Vallin agreed with Dr. Day that it was more likely than 
not that the veteran had had multiple low back injuries 
dating back to the 1970s and that more likely than not the 
1997 injury had not materially worsened or permanently 
aggravated his chronic low back pain.  Therefore, the 1997 
accident would not be causally related to the ongoing back 
pain complaints given the significant pre-existing history.  
Also, Dr. Vallin agreed with Dr. Day that the lumbar X-rays 
of 1997 and 2005 represented the normal age-related 
degenerative change expected in the lumbar spine over an 
eight eight-year period.  

Reopening Analysis

The RO determined that new and material evidence had been 
submitted to reopen the claims but then denied the claims on 
a de novo basis.  Regardless of how the RO ruled on the 
question, the Board must re-decide whether there is new and 
material evidence because reopening is jurisdictional.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

"[T]he Board must review the RO's decision to reopen a 
previously disallowed claim even if a new medical 
examination of a claimant is performed pursuant to 38 U.S.C. 
§ 5103A(d)" and "if the Board properly decides not to 
reopen such a claim, the adequacy of any new VA medical 
examinations conducted pursuant to 38 U.S.C. § 5103A(d) is 
not a viable issue on appeal."  Woehlaert v. Nicholson, No. 
05-2302, slip op. at 2 and 3 (U.S. Vet. App. Aug. 24, 2007).  

Here, the evidence on file at the time of the June 2002 
rating decision which denied the initial claim of service 
connection for a back disorder did not establish that the 
veteran had a current low back disability.  Moreover, the 
veteran had merely claimed service connection for a back 
disorder and had not provided any information regarding how 
such a disability might have been incurred during service, 
nor was there evidence linking a low back disorder to his 
service-connected right knee disorder.  

The additional evidence now establishes that the veteran 
does, in fact, have a current low back disability.  This is 
clinically established by the reports of lumbosacral X-rays 
establishing the current existence of lumbosacral pathology.  
Additionally, the veteran has presented information and 
testimony describing the incurrence of low back disability 
from vehicular accidents and a lifting injury.  

For the limited purpose of reopening, the Board need not, and 
indeed may not, evaluate the probative value of the evidence 
concerning whether there is a nexus between the current 
lumbosacral pathology and either the veteran's military 
service or his service-connected right knee disorder.  

The Board concludes that the evidence not previously on file 
relates to unestablished facts necessary to substantiate the 
claim and when viewed most favorably raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the 
application to reopen the claim for service connection for a 
back disorder is granted.  In turn, this means that the claim 
must be adjudicated on a de novo basis, inasmuch as all due 
process and evidentiary development has been completed, to 
include evaluation of the weight and probative value of the 
evidence.  

De Novo Adjudication

On de novo adjudication, the determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2007).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

On the basis of the service medical records, a back disorder 
was not affirmatively shown to have been present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Although the service medical records do not document a 
chronic low back disorder, the veteran is competent to 
testify as to symptoms of a personal injury or personal 
illness that can be observed and described as a lay person 
and his testimony therefore may be considered by the Board as 
competent lay evidence.  38 C.F.R. § 3.159(a)(2).  Competency 
however must be distinguished from weight and credibility of 
the evidence, that is, the probative value of evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

On the question of in-service incurrence, the veteran has 
stated and testified that he was involved in three vehicular 
accidents during service but also testified that he did not 
seek in-service treatment for back disability following any 
of those accidents.  He also stated or testified that he 
sustained a lifting injury to his low back during service in 
1976, after which he sought treatment.  A history of 
infrequent lumbar back strain with non-radiating pain was 
noted in a medical history questionnaire as well as a 
complaint of having or having had recurrent back pain.  
Service medical records, however, of treatment in 1976 at 
Fitzsimmons Army Hospital, if they existed, are not 
available.  Where the service medical records are incomplete, 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

As subsequently noted by a VA examiner, the in-service 
notation at service discharge also reflects that the veteran 
had no sequelae at service separation.  From this the Board 
concludes that the notation on the medical history 
questionnaire of having or having had recurrent back pain 
must be interpreted to mean that although the veteran may 
have had some in-service episodes of back pain, he had none 
at service discharge nor any chronic lumbosacral pathology at 
service discharge.  

Similarly, the notation in 1992, during the veteran's service 
in the military reserves of his having a back support for his 
knees can not be construed to mean that he had back pain 
during his service in the reserves because the notation in 
itself is illogical.  This is because a back brace is not the 
type of equipment used for knee support and the veteran does 
not otherwise allege, nor has he testified, that he had 
symptomatology or received treatment for low back pathology 
during his service in the reserves.  

And after service, the earliest contemporaneous evidence of 
low back symptoms is when he had low back pain on motion at 
the time of a February 1993 evaluation by Dr. Burton and even 
then the veteran, himself, did not believe it was related to 
his right knee disability.  

He first related having a current back disorder to in-service 
injuries at the time of VA outpatient treatment in 2003 and 
even then reported having had low back pain only since the 
1980s, a point in time several years after service.  
Moreover, this history in 2003 was after two post-service 
work-related back injuries.  

Also, on examination in 1995 by Dr. Burton, the veteran had 
no complaint of pain on lumbar motion.  This contemporaneous 
medical evidence refutes the varying histories subsequently 
related by the veteran of having had back pain since the 
1980s, as first reported at the time of VA outpatient 
treatment in April 2003, and since the 1970s, as he testified 
in May 2004.  Indeed, he related to Dr. Day as recently as 
May 2006 that he believed that his current back disorder was 
due to a post-service vehicular accident in 1999.  

In this regard, the veteran has down played, and at times 
simply ignored, the impact of his well documented post-
service low back injuries, for which he sought workers' 
compensation.  The histories he has related to those 
providing medical treatment or evaluating him has varied 
significantly as to when he had the onset of low back pain.  
Moreover, while he has placed great emphasis upon his having 
been involved in three vehicular accidents during service, 
the probability of any or all of these as being the source of 
current low back disability is diminished when it is 
considered that he neither sought nor received treatment for 
low back disability from military or private treatment 
sources for many years following the accidents.  

Additionally, the veteran has not provided the information 
necessary to allow the RO to obtain the evidence pertaining 
to the veteran's post-service Workman's compensation claims 
relating to his, at least, two post-service work-related low 
back injuries.  This similarly detracts from the veteran's 
credibility.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).  

Also, as there is a significant time delay between the 
veteran's own recollection of the alleged in-service 
injuries, first reported years after service, and the 
clinically documented onset of low back pathology which is 
not clinically shown until after his post-service low back 
injuries, the Board determines that the veteran's statements 
and testimony as lay evidence are of limited credibility and 
probative value on the question of the incurrence of low back 
disability during service.  

And weighing the absence of contemporaneous medical evidence 
against the lay evidence, which lacks credibility because the 
veteran's version is inconsistent with the record and also 
inaccurate, the Board rejects the lay evidence as evidence 
favorable to the claim on the question of whether or not low 
back disability was incurred in service. 

And without a confirmed diagnosis of arthritis within the 
one-year period after service, the record does not establish 
that arthritis was manifested to compensable degree within 
the one-year presumptive period for arthritis as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307. 3.309, 
4.71a, Diagnostic Code 5003 (the criterion for a 10 percent 
rating for degenerative arthritis is X-ray evidence of 
arthritis).  

As the Board rejects the evidence of low back disability 
during service as not credible, the principle of continuity 
of symptomatology does not apply.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

As for service connection based on the initial documentation 
of low back disability after service under 38 C.F.R. 
§ 3.303(d), the VA medical opinions on file agree that the 
veteran's current low back disability is not of service 
origin.  To the extent that reports of private evaluators, 
e.g., Dr. Vallin, suggest that the veteran's low back 
disability has been continuous since military service, this 
is based on nothing more than merely have repeated the 
clinical history related by the veteran or related by the 
veteran to another physician.  The Board does not have to 
accept as probative a medical assessment which appears based 
solely on a veteran's reported medical history.  See Swann v. 
Brown, 5 Vet. App. 229 (1993), Wilson v. Derwinski, 2 Vet. 
App. 614 (1992), and Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing LeShore v. Brown, 8 Vet. App. 406 (1995).  

As for the remainder of the medical evidence, on VA 
examinations in October 2006 and February 2007 and after a 
review of the veteran's claims file, the examiners expressed 
the opinion that it was doubtful that the veteran's low back 
was related in-service vehicular accidents during service, 
which was not documented in the claims files, or related to 
the veteran's right knee disorder.  This evidence opposes, 
rather than supports, the claim.  

Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, the prior clinical records 
and other evidence were reviewed.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the VA examiners reviewed the veteran's file, 
conducted clinical interviews, and considered the histories 
related by the veteran of in-service incurrence of low back 
disability.  The VA examiners also provided a rationale to 
support the conclusion that the veteran did not have low back 
disability which is of service origin or which is related to 
the service-connected right knee disorder.  On the basis of 
the thoroughness and detail of the opinion of the VA 
examiners, the Board finds the opinions of the VA examiners 
outweigh the extent to which any opinion of a private health-
care provider may be deemed to be favorable, particularly 
since the latter do no more that recite or accept as true the 
varying histories related by the veteran. 

With respect to secondary service connection and service 
connection based on aggravation by a service-connected 
disorder, as early as 1993 the veteran, himself, did not 
believe that his back disorder was related to his service-
connected right knee disorder.  Moreover, there is no medical 
evidence documenting any such medical nexus.  

For these reasons, there is no favorable evidence to 
establish service connection for a back disorder, diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, is considered.  38 C.F.R. § 3.303(d).  

As the Board finds the favorable evidence, both lay and 
medical, unpersuasive because the evidence is either not 
credible or not competent, and as there is insufficient 
favorable evidence to support the claim, the preponderance of 
the evidence which is both competent and credible, that is, 
the opinions of VA examiners, who did not relate current low 
back pathology to service or the service-connected right knee 
disorder, is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a back disorder is reopened but upon 
de novo adjudication, service connection for a back disorder 
is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


